By the Court :
There is no allegation in the bill that the defendants are insolvent, or .that J ones is not in a condition to pay the balance *4due tbe complainant upon the notes; neither is there any averment, such as fraud or mistake, which would confer equity jurisdiction or prevent the complainant from collecting the balance due upon his note by an action at law. For ' aught that appears upon the face of the bill, the remedy at law is full and adequate. The decree below was, therefore, right. It. has, however, been suggested at the bar that the notes are now outlawed and the defendants insolvent, and an opportunity is asked to amend the bill of complaint so as to set forth the circumstances necessary to supply the want of equity in its allegations. The order of the court will be to affirm the judgment, but to remand the cause to the special term, with leave to the complainant to amend his bill in the respect just mentioned.